DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 5/15/2019.	
Claim(s) 1-18 is/are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
I. Claims 1-18 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. Independent method Claim 1 recites a “composite” fluid with two 
US 2016/0272583 to Lee, et al. is made of record. Lee teaches treating a mixture of graphene oxide with a solvent and a functional compound to supercritical conditions. See (Lee 2: [0026] et seq.). Like the claims, Lee teaches at least carbon dioxide and water as solvents. (Lee 4: [0053]). Lee also teaches reactive compounds including amines. (Lee 2: [0033] et seq). While Lee teaches that the functional groups “prevent corrosion against metal materials” (Lee 3: [0045] – understood as passivating), Lee does not teach repairing defects of the graphene powder. The functional groups bond to the surfaces and/or edges of the graphene. (Lee 3: [0043]; 6: [0080]). There is no discussion of “repairing” or doping the graphene. 
US 2016/0176714 to Do, et al. is made of record. Do teaches “modifying” graphene with supercritical carbon dioxide. (Do 2: [0023] et seq.). Do teaches the addition of a surfactant, but it is unclear whether or not this could be construed as a “reactive compound.” (Do 4: [0051]). As understood, while Do teaches certain changes imparted to the graphene (Do 4: [0054]), Do does not teach the passivation and repair of the graphene. 
Supercritical doping or repair of graphene, in general, is known. The following are representative:
Qian, et al., Facile Preparation of Nitrogen-Doped Few-Layer Graphene via Supercritical Reaction, ACS Appl. Mater. Interfaces 2011; 3: 2259-2264 (treatment in acetonitrile alone, versus in a composite fluid as claimed).
Sasikala, et al., Simultaneous Graphite Exfoliation and N Doping in Supercritical Ammonia
Zhou, et al., One-pot synthesis of B-doped three-dimensional reduced graphene oxide via supercritical fluid for oxygen reduction reaction, Green Chem 2015; 17: 3552-3560 (hereinafter “Zhou at __”). Zhou teaches treating graphene oxide with tetrahydrofuran and various boron containing compounds in the presence of supercritical CO2. (Zhou at 3553, col. 2). While boron doping is taught (Zhou at 3554 – 3. Results and discussion), as understood, the graphene oxide of Zhou is not passivated by the disclosed treatment. 
The search did not reveal the features of the product Claim 16 with the requisite specificity and/or with inherency rationales likely to survive scrutiny on appeal. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736